Title: From George Washington to William Gordon, 3 November 1784
From: Washington, George
To: Gordon, William



Dear sir,
Mount Vernon 3d Novr 1784

The last post brought me your favor of the 18th ulto, & gave me the pleasure to hear you were well.
My return from our Western territory was sooner than I expected when I left home. The Indians from accounts were in too discontented a mood to have rendered an interview with them agreeable, if chance should have thrown us together. I therefore returned from the Neighbourhood of Fort Pitt, where I found part of my property (Lands) in possession of others, & myself under the necessity of bringing ejectments for the recovery of it. To that which was more remote I did not go, for the reason above. Another year—& I may find it in like predicament. But as the Land cannot be removed, I did not think any attempts which might be made in the meanwhile, sufficient inducement to expose myself to the insults of Savages; & having no other objects in view, I returned three weeks sooner than I expected when I set out on the tour.
In my absence I had a very sickly family, but no deaths—Mrs Washington has been very unwell—Miss Custis very ill—and your friend Tub a good deal reduced by a diarrhaea—he has got perfectly well, & is as fat & saucy as ever. Mrs Washington is

pretty well recovered, but Miss Custis remains in a puny state. The family unite in best wishes for you, & I am &c. &c.

G: Washington

